OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed.
The question of whether defendant’s wife voluntarily consented to the search of their apartment presents a mixed question of law and fact. Having been resolved against the defendant in the lower courts, and finding support in the record, this question is now beyond our review (see, People v Meredith, 49 NY2d 1038, 1039).
Chief Judge Wachtler and Judges Simons, Kaye, Alexander, Titone, Hancock, Jr., and Bellacosa concur.
Order affirmed in a memorandum.